DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed 12/17/2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claims 1-20 has been withdrawn.  Applicant has amended the independent claims to address the phrase raised by the previous claim objections and made sufficient amendments that overcome the objections including reciting “either…or….” The previous objections are therefore withdrawn.

Applicant’s arguments, filed 12/17/2021, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of claims 1-5, 8-9, 15-16, and 20 has been withdrawn.  Applicant has provided amendments to the independent claims as well as provided an approved terminal disclaimer that overcome the previous double patenting rejection, which is now withdrawn.

Applicant’s arguments, see pg. 10, filed 12/17/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection under USC 112(b) of claims 1-20 has been withdrawn.  Applicant has amended the independent claims 1, 15, and 20 to recite “a sensing device for sensing movement of a non-living movable body including first, second and third segments, wherein at least one of the first and second segments is movable relative to the other of the first and second segments, and the third segment is movable relative to at least one of the first and second segments, the sensing device comprising…”  These amendments to each of the independent claim are determined to be 

Applicant’s arguments, see pg. 11-12, filed 12/17/2021, with respect to claims 1-11, and 15-20 have been fully considered and are persuasive.  The rejection under 103 of claims 1-11, and 15-20 has been withdrawn.  Applicant has amended each of the independent claims 1, 15, and 20 to further include all of the claimed limitations recited by claim 12.  Claim 12 was previously indicated to distinguish over the prior art of record; therefore, by incorporating every limitation as claimed in claim 12, the independent claims 1, 15, and 20 are determined to distinguish over the closest available prior art teachings.  Therefore, the previous rejection is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,668,675 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed. (renumbered as claims 1-19)
The following is an examiner’s statement of reasons for allowance: 
Claims 1 is allowed because the closest available prior art Zaharkin et al. (US 5474088), Smela et al. (US 6360615), Ward et al. (US 5754121), and Suzuki et al. (US 5027688), either singularly or in combination, fails to anticipate or render obvious a sensing device for sensing movement of a non-living movable body including first, second and third segments, wherein at least one of the first and second 
“a sensor operatively attachable to a covering; 
a triggering mechanism operatively attachable at a first end to the covering and operatively connected at a second end to the sensor; 
wherein the covering includes first and second covering portions and is positionable on a non-living movable body such that the first covering portion is in contact with the first segment of the non-living movable body and the second covering portion is positioned in contact with the second segment of the non-living movable body; 
wherein, when the sensing device is attached to the covering and the covering is positioned in contact with the non-living movable body:
either the sensor or the first end is attached to one of the first and second covering portions, 
the other of the sensor and the first end is attached to the other of the first and second covering portions, and 
the triggering mechanism extends from the first segment to the second segment, 
such that a movement of one of the first and second segments activates the triggering mechanism to provide an input to the sensor; and 
wherein the input actuates the sensor to generate an output defined by the movement; 
wherein: 
the triggering mechanism is a first triggering mechanism configured to provide a first input to the sensor; 
the first input actuates the sensor to generate a first output defined by the movement of the one of the first and second segments; 

the covering including a third covering portion; 
wherein the third covering portion is positionable on the non-living movable body such that the third covering portion is positioned in contact with the third segment of the non-living movable body; 
a second triggering mechanism operatively attachable at a first end to the third covering portion and operatively connected at a second end to the sensor; 
wherein the second triggering mechanism extends from the third segment to the sensor such that a movement of the third segment activates the second triggering mechanism to provide a second input to the sensor; and 
wherein the second input actuates the sensor to generate a second output defined by the movement of the third segment” in combination with every other limitation in the claim as claimed and defined by the applicant. (see underlined for emphasis) In particular, the prior art fails to disclose a particular embodiment and structural arrangement that has a sensor that is connected to both a first and second triggering mechanism, wherein each trigger mechanism is attached to a different segment and therefore generates an input indicative of movement of that segment.  The claimed invention provides an improvement of using one sensor with multiple triggering mechanisms to monitor different segments whereas the prior art merely teaches about using a plurality of sensors to monitor and sense different segments.

Claims 2-11 and 13-14 are dependent upon claim 1; therefore, the claims are allowed for at least the same reasons stated above with respect to claim 1.

Claims 15 is allowed because the closest available prior art Zaharkin et al. (US 5474088), Smela et al. (US 6360615), Ward et al. (US 5754121), and Suzuki et al. (US 5027688), either singularly or in combination, fails to anticipate or render obvious a system for sensing movement of a non-living movable body including first, second and third segments, wherein at least one of the first and second segments is movable relative to the other of the first and second segments, and the third segment is movable relative to at least one of the first and second segments, the system comprising: 
“a sensing device including: 
a sensor operatively attachable to a covering; 
a triggering mechanism operatively attachable at a first end to the covering and operatively connected at a second end to the sensor; 
wherein the covering includes first and second covering portions and is positionable on a non-living movable body such that the first covering portion is in contact with the first segment of the non-living movable body and the second covering portion is positioned in contact with the second segment of the non-living movable body; 
wherein, when the sensing device is attached to the covering and the covering is positioned in contact with the non-living movable body: 
either the sensor or first end is attached to one of the first and second covering portions, 
the other of the sensor and the first end is attached to the other of the first and second covering portions, and 
the triggering mechanism extends from the first segment to the second segment, such that a movement of one of the first and second segments activates the triggering mechanism to provide an input to the sensor; and 
wherein the input actuates the sensor to generate an output defined by the movement, 

the triggering mechanism is a first triggering mechanism configured to provide a first input to the sensor; 
the first input actuates the sensor to generate a first output defined by the movement of the one of the first and second segments; 
the device further comprising: 
the covering including a third covering portion; 
wherein the third covering portion is positionable on the non-living movable body such that the third covering portion is positioned in contact with the third segment of the non-living movable body; 
a second triggering mechanism operatively attachable at a first end to the third covering portion and operatively connected at a second end to the sensor; 
wherein the second triggering mechanism extends from the third segment to the sensor such that a movement of the third segment activates the second triggering mechanism to provide a second input to the sensor; and 
wherein the second input actuates the sensor to generate a second output defined by the movement of the third segment” in combination with every other limitation in the claim as claimed and defined by the applicant. (see underlined for emphasis) In particular, the prior art fails to disclose a particular embodiment and structural arrangement that has a sensor that is connected to both a first and second triggering mechanism, wherein each trigger mechanism is attached to a different segment and therefore generates an input indicative of movement of that segment.  The claimed invention provides an improvement of using one sensor with multiple triggering mechanisms to monitor different segments whereas the prior art merely teaches about using a plurality of sensors to monitor and sense different segments.

Claims 16-19 are dependent upon claim 15; therefore, the claims are allowed for at least the same reasons stated above with respect to claim 15.

Claim 20 is allowed for the same reasons explained above because it is the corresponding method claim to device claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Connor et al. (US 2016/0202755) discloses a sensor array which longitudinally spans a body joint in order to measure movement of that body joint. In an example, this sensor array can comprise four longitudinal sensors which span the body joint in four different radial quadrants, respectively. In an example, this sensor array can comprise six longitudinal sensors which span the body joint in six different radial hextants, respectively. In an example, this sensor array can further comprise a first accelerometer which is proximal to the body joint and a second accelerometer which is distal to the body joint.

Williams et al. (US 6325768) discloses a glove for making goniometric measures, i.e. angular measurements, of a wearer's hand.  The glove comprises a palmar panel with finger sections extending short of the distal interphalangeal joint and preferably proximal to the distal interphalangeal joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERENCE E STIFTER JR/Examiner, Art Unit 2865               

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865